EXHIBIT 10.10




THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT



This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”) is made and entered into as of March 17, 2017 (the “Third Amendment
Effective Date”) by and among TIER OPERATING PARTNERSHIP LP, a limited
partnership formed under the laws of the State of Texas (together with its
successors and assigns, the “Borrower”), TIER REIT, INC., a corporation formed
under the laws of the State of Maryland (the “Parent”), each of the undersigned
Lenders (as defined below) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).


WITNESSETH:


WHEREAS, the Borrower, the Parent, the Administrative Agent and the financial
institutions initially a signatory to the Credit Agreement (as defined below)
together with their successors and assigns under Section 13.5 of the Credit
Agreement (the “Lenders”) are parties to that certain Amended and Restated
Credit Agreement dated as of June 30, 2015 (as amended by that certain First
Amendment to Amended and Restated Credit Agreement dated as of July 20, 2015 and
by that certain Increase and Second Amendment to Amended and Restated Credit
Agreement dated as of March 15, 2016, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain terms and conditions of the Credit Agreement as described
herein; and


WHEREAS, the Administrative Agent and the Lenders party to this Third Amendment
have agreed to so amend certain terms and conditions of the Credit Agreement to
make certain agreed upon modifications on the terms and conditions set forth
below in this Third Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:


1.
Definitions. All capitalized undefined terms used in this Third Amendment shall
have the meanings ascribed thereto in the Credit Agreement, as amended hereby.

2.
Amendments to Credit Agreement. Effective as set forth in Section 3 below, the
Credit Agreement is hereby amended as follows:

a.
Section 1.1 of the Credit Agreement is hereby amended to add the following new
definition in the appropriate alphabetical order:

“Third Amendment Effective Date” means March 17, 2017.
b.
The following definitions appearing in Section 1.1 of the Credit Agreement are
hereby amended and restated in their entirety as follows:

“Development Property” means a Property on which the improvements (other than
tenant improvements on unoccupied space) related to the development have not
been completed.


        

--------------------------------------------------------------------------------





“Fee Letters” means, collectively, each of those certain fee letters dated as of
September 26, 2014, April 20, 2015 and February 17, 2017, by and among the
Borrower, the Arrangers, the Administrative Agent and the Syndication Agent.
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Parent, including capitalized interest not funded under
a construction loan interest reserve account but excluding any non-cash interest
charges to the extent accruing as the result of hedge ineffectiveness under
GAAP, determined on a consolidated basis in accordance with GAAP for such
period, plus (b) the Parent’s Ownership Share of Interest Expense of
Unconsolidated Affiliates for such period.
“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents (other than tenant deposits and other cash and Cash Equivalents that
are subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way); plus (b) with respect to all Properties owned (or leased
pursuant to a Ground Lease) by the Borrower or any Subsidiary for the 12-month
period ending on such date of determination, the quotient of (i) Net Operating
Income of the Parent and its Subsidiaries for such 12-month period, divided by
(ii) the Capitalization Rate; plus (c) with respect to any Property acquired
during the 12-month period ending on such date of determination, the acquisition
price paid for all such Properties; plus (d) the GAAP book value of all
Development Properties; plus (e) the acquisition price of Unimproved Land, less
any GAAP impairment charges specific to any such asset; plus (f) the acquisition
price of all mortgage notes receivable and mezzanine loans, less any GAAP
impairment charges specific to any such asset. The Borrower’s Ownership Share of
assets held by Unconsolidated Affiliates (excluding assets of the type described
in the immediately preceding clause (a)) will be included in the calculation of
Total Asset Value consistent with the above described treatment for wholly owned
assets. For purposes of determining Total Asset Value, Properties which are not
valued under subsections (c), (d), or (e), of this definition above, and which
either have an Occupancy Rate of less than 85% as of the applicable date of
determination or shall have had an Occupancy Rate of 85% or more for less than
two (2) consecutive fiscal quarters during the six (6) consecutive fiscal
quarter period ending on such date of determination, shall be valued at the
greater of (i) gross book value (undepreciated) reported for GAAP purposes and
(ii) the capitalized value obtained under subsection (b) of this definition
above, provided, however, that any such Property (x) may only be included in the
calculation of Total Asset Value with a valuation calculated pursuant to this
clause for a maximum of six (6) consecutive fiscal quarters (and thereafter any
such Property shall be valued in accordance with subsection (b) above), and (y)
may not be included in the calculation of Total Asset Value with a valuation
calculated pursuant to this clause if such Property has already been valued
pursuant to this clause and subsequently valued in any other manner.
Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (A) Properties leased
under Ground Leases would exceed 20% of Total Asset Value, such excess shall be
excluded, (B) Properties subject to adjustment above for having an Occupancy
Rate of less than 85% would exceed


-2-

--------------------------------------------------------------------------------





25% of Total Asset Value, such excess shall be excluded, (C) assets of the type
described in the foregoing clauses (d), (e), (f) and the Borrower’s Ownership
Share of assets held by Unconsolidated Affiliates would exceed, in the
aggregate, 30% of Total Asset Value, such excess shall be excluded and (D)
Development Properties would exceed 10% of Total Asset Value, such excess shall
be excluded.
“Unencumbered Asset Value” means, at a given time, the sum (without duplication)
of all of the following of the Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis: (a)
with respect to all Unencumbered Pool Properties owned (or leased pursuant to a
Ground Lease) by the Borrower or any Subsidiary for the 12-month period ending
on such date of determination, the quotient of (i) Unencumbered NOI (excluding
NOI attributable to Development Properties) for the 12-month period ending on
such date of determination divided by (ii) the Capitalization Rate, plus (b)
with respect to any Unencumbered Pool Property acquired during the 12-month
period ending on such date of determination, the acquisition price paid for all
such Unencumbered Pool Properties plus (c) the GAAP book value of all
Unencumbered Development Properties. Notwithstanding the foregoing, for purposes
of determining Unencumbered Asset Value, to the extent the amount of
Unencumbered Asset Value attributable to (A) Unencumbered Pool Properties leased
under Ground Leases would exceed 10% of Unencumbered Asset Value, such excess
shall be excluded and (B) Unencumbered Development Properties would exceed 15%
of Unencumbered Asset Value, such excess shall be excluded.
“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period attributable to Unsecured
Indebtedness of such Person.
c.
Section 1.1 of the Credit Agreement is hereby amended to add the following new
definition in the appropriate alphabetical order:

“Unencumbered Development Property” means any Development Property (or any
Property that shall have (a) previously been a Development Property, (b) had (i)
an Occupancy Rate of less than 85% as of the applicable date of determination or
(ii) an Occupancy Rate of 85% or more for less than two (2) consecutive fiscal
quarters during the six (6) consecutive fiscal quarter period ending on such
date of determination and (c) been valued on a gross book value basis for
purposes of calculating Total Asset Value as of the applicable date of
determination) that satisfies all of the following requirements as confirmed by
the Administrative Agent: (w) such Development Property is owned in fee simple,
or leased under a Ground Lease, by the Borrower or a Guarantor; (x) such
Development Property is located in a State of the United States of America or in
the District of Columbia; (y) regardless of whether such Development Property is
owned by the Borrower or a Subsidiary, the Borrower has the right directly, or
indirectly through a Subsidiary, to take the following actions without the need
to obtain the consent of any Person: (i) to create Liens on such Development
Property as security for Indebtedness of the Borrower or such Subsidiary, as
applicable, and (ii) to sell, transfer or otherwise dispose of such Development
Property; and (z) neither such Development Property, nor if such Development
Property is owned by a Subsidiary, any of the Borrower’s


-3-

--------------------------------------------------------------------------------





direct or indirect ownership interest in such Subsidiary, is subject to (i) any
Lien other than Permitted Liens or (ii) any Negative Pledge.
d.
Section 10.1(a) of the Credit Agreement is hereby amended (i) to replace
“$1,053,000,000” appearing therein with “$909,185,575” and (ii) to replace
“Second Amendment Effective Date” appearing therein with “Third Amendment
Effective Date”.

e.
Section 10.1(e) of the Credit Agreement is hereby amended and restated in its
entirety as follows: “[Reserved.]”.

3.
Conditions to Effectiveness.    This Third Amendment shall become effective upon
(a) the Administrative Agent’s receipt of (i) counterparts of (A) this Third
Amendment duly executed and delivered by the Borrower, the Parent, the
Administrative Agent and the Requisite Lenders and (B) the Consent and
Reaffirmation attached as Annex I hereto duly executed by the Guarantors (the
“Consent and Reaffirmation”) and (ii) a Compliance Certificate dated as of the
Third Amendment Effective Date and calculated on a pro forma basis for the
Parent’s fiscal quarter ending December 31, 2016 signed by a Responsible Officer
of the Parent and (b) the payment of all fees and expenses required to be paid
on or before the effectiveness of this Third Amendment.

4.
Representations and Warranties. Each of the Parent and the Borrower hereby
represent and warrant to the Administrative Agent, each Issuing Bank and each
Lender as follows:

a.
Except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents, the representations and warranties of the Borrower and
each other Loan Party contained in Article VII of the Credit Agreement or any
other Loan Document to which any of them is a party, are true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date hereof with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date).

b.
No Default or Event of Default exists on the date hereof or would exist
immediately after giving effect to this Amendment.

5.
Limited Amendment; Ratification of Loan Documents. Except as specifically
amended or modified hereby, the terms and conditions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect, and are hereby
ratified and affirmed in all respects. This Third Amendment shall not be deemed
a waiver of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, except as
expressly set forth herein.

6.
Governing Law. This Third Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

7.
Miscellaneous. This Third Amendment may be executed in any number of
counterparts, which shall together constitute an entire original agreement, and
shall be binding upon and inure to the benefit



-4-

--------------------------------------------------------------------------------





of the parties hereto and their respective successors and assigns. This Third
Amendment expresses the entire understanding of the parties with respect to the
transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof. Any determination that
any provision of this Third Amendment or the Consent and Reaffirmation or any
application hereof or thereof is invalid, illegal, or unenforceable in any
respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this Third Amendment or
the Consent and Reaffirmation. Each of the Borrower and the Parent represents
and warrants that it has consulted with independent legal counsel of its
selection in connection herewith and is not relying on any representations or
warranties of the Administrative Agent or its counsel in entering into this
Third Amendment. Each of this Third Amendment and the Consent and Reaffirmation
shall constitute a Loan Document.
*******




-5-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first above written.




TIER OPERATING PARTNERSHIP LP,
as the Borrower
 
 
By: Tier GP, Inc., a Delaware corporation, its general partner
 
 
By:
/s/ Dallas E. Lucas
Name:
Dallas E. Lucas
Title:
Chief Financial Officer
 
 
TIER REIT, INC.,
as the Parent
 
 
By:
/s/ Dallas E. Lucas
Name:
Dallas E. Lucas
Title:
Chief Financial Officer







Signature Page to
Third Amendment to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, an Issuing Bank, the Swingline Lender, and a Lender






By: /s/ Dale Northup    
Name:    Dale Northup
Title:    Senior Vice President


Signature Page to
Third Amendment to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as an Issuing Bank and as a Lender



By:
/s/ Ryan M. Dempsey            
Name: Ryan M. Dempsey
Title:     Authorized Officer









Signature Page to
Third Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Sergio Reyes        
Name: Sergio Reyes    
Title: SVP    




Signature Page to
Third Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By: /s/ Ashish Tandon            
Name: Ashish Tandon    
Title: Vice President    




Signature Page to
Third Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Michael J. Sedivy            
Name: Michael J. Sedivy    
Title: Senior Vice President    




Signature Page to
Third Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






FIFTH THIRD BANK, an Ohio banking corporation, as a Lender




By: /s/ Michael Glandt            
Name: Michael Glandt    
Title: Vice President    




Signature Page to
Third Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Joseph J. Seroke            
Name: Joseph J. Seroke    
Title: Vice President    




Signature Page to
Third Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender




By: /s/ James Rolison                
Name: James Rolison    
Title: Managing Director    




By: /s/ Joanna Soliman                
Name: Joanna Soliman    
Title: Vice President    






Signature Page to
Third Amendment to
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






ANNEX I
CONSENT AND REAFFIRMATION
March 17, 2017
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Third Amendment to Amended and Restated Credit Agreement dated as of June 30,
2015 (as amended by that certain First Amendment to Amended and Restated Credit
Agreement dated as of July 20, 2015, by that certain Increase and Second
Amendment to Amended and Restated Credit Agreement dated as of March 15, 2016,
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among TIER OPERATING PARTNERSHIP
LP, a limited partnership formed under the laws of the State of Texas (together
with its successor and assigns, the “Borrower”), TIER REIT, INC., a corporation
formed under the laws of the State of Maryland (the “Parent”), the Lenders party
thereto from time to time and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), which Third Amendment is
dated as of March 17, 2017 (the “Amendment”). Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement as amended by the Amendment.
Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned consents to the Amendment and reaffirms
the terms and conditions of the Guaranty and any other Loan Document executed by
it and acknowledges and agrees that the Guaranty and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed. All references to the Credit Agreement contained in the
above‑referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, restated, supplemented or otherwise modified.


[Signature Pages Follow]









--------------------------------------------------------------------------------






GUARANTORS:


TIER REIT, INC., a Maryland corporation


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


IPC FLORIDA III HOLDINGS, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




IPC FLORIDA III, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




IPC (US), LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




101 SOUTH TRYON GP, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




101 SOUTH TRYON LP, a Delaware limited partnership


By: 101 SOUTH TRYON GP, LLC, a Delaware
limited liability company, its general partner


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer








Signature Page to
Consent and Reaffirmation

--------------------------------------------------------------------------------





BUENA VISTA PLAZA GP, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




BUENA VISTA PLAZA LP, a Delaware limited partnership


By: BUENA VISTA PLAZA GP, LLC, a Delaware
limited liability company, its general partner


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer






BURNETT PLAZA GP, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




BURNETT PLAZA LP, a Texas limited partnership


By: BURNETT PLAZA GP, LLC, a Delaware
limited liability company, its general partner


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




CENTREPORT OFFICE CENTRE GP, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer














Signature Page to
Consent and Reaffirmation

--------------------------------------------------------------------------------











CENTREPORT OFFICE CENTRE LP, a Texas limited partnership


By: CentrePort Office Centre GP, LLC,
a Delaware limited liability company, its
general partner


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




TR ELDRIDGE GP, LLC, a Texas limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




TR ELDRIDGE LP, a Texas limited partnership


By: TR Eldridge GP, LLC,
a Texas limited liability company, its
general partner


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




IPC REALTY II, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




IPC LOOP CENTRAL HOLDINGS, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer








Signature Page to
Consent and Reaffirmation

--------------------------------------------------------------------------------





IPC LOOP CENTRAL, LP, a Delaware limited partnership


By: IPC REALTY II, LLC, a Delaware limited liability company, its general
partner


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


IPC LP/WP HOLDINGS, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


IPC LOUISVILLE PROPERTIES, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


TR TERRACE GP, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


TR TERRACE LP, a Delaware limited partnership


By: TR TERRACE GP, LLC, a Delaware limited liability company, its general
partner


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




WOODCREST IV, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer










Signature Page to
Consent and Reaffirmation

--------------------------------------------------------------------------------





5950 SHERRY PROPERTY, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




WOODCREST HOLDING, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




WOODCREST I, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




WOODCREST II, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




WOODCREST III, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




WOODCREST ROAD ASSOCIATES, L.P., a Pennsylvania limited partnership


By: WOODCREST I, LLC, a Delaware limited liability company, its general partner


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer






Signature Page to
Consent and Reaffirmation

--------------------------------------------------------------------------------





WOODCREST ROAD URBAN RENEWAL, LLC, a New Jersey limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


TR DOMAIN, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


BURNETT PARKING LP, a Delaware limited partnership


By: Burnett Parking GP, LLC, a Delaware limited liability company, its general
partner


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


BURNETT PARKING GP, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


TIER PARTNERS, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




TIER BUSINESS TRUST, a Maryland statutory trust


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




TIER BT, INC., a Delaware corporation


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


Signature Page to
Consent and Reaffirmation

--------------------------------------------------------------------------------





IPC METROCENTER, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


IPC METROCENTER HOLDINGS, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


IPC RETAIL PROPERTIES, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


THREE PARKWAY HOLDING, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


THREE PARKWAY, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


TR ELDRIDGE PLACE GP, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


TR ELDRIDGE PLACE LP, a Delaware limited partnership


By: TR Eldridge Place GP, LLC, a Delaware limited liability company, its general
partner


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer


Signature Page to
Consent and Reaffirmation

--------------------------------------------------------------------------------





TWO BRIARLAKE PLAZA GP, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




TWO BRIARLAKE PLAZA LP, a Delaware limited partnership


By: TWO BRIARLAKE PLAZA GP, LLC, a Delaware limited liability company, its
general partner


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




IPC 500 PRATT STREET, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




IPC 500 PRATT STREET HOLDINGS, LLC, a Delaware limited liability company


By:    /s/ Dallas E. Lucas    
Name:    Dallas E. Lucas
Title:    Chief Financial Officer




Signature Page to
Consent and Reaffirmation